

	

		III

		109th CONGRESS

		1st Session

		S. RES. 240

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Santorum (for

			 himself, Mr. Feingold,

			 Mr. Smith, Ms.

			 Collins, Mr. Coleman,

			 Mr. Voinovich, Mr. Brownback, Mr.

			 Allen, Mr. Burr,

			 Mr. Coburn, Mr.

			 Vitter, Mr. Bunning,

			 Mr. Nelson of Florida,

			 Mr. Nelson of Nebraska,

			 Mr. Martinez, Mr. DeWine, and Mr.

			 Biden) submitted the following resolution; which was considered and

			 agreed to

		

		RESOLUTION

		Expressing the sense of the Senate

		  regarding manifestations of anti-Semitism by United Nations member states and

		  urging action against anti-Semitism by United Nations officials, United Nations

		  member states, and the Government of the United States, and for other

		  purposes.

	

	

		Whereas

			 the Universal Declaration of Human Rights, approved by the United Nations

			 General Assembly in 1948, recognizes that the inherent dignity and equal

			 and inalienable rights of all members of the human family is the foundation of

			 freedom, justice, and peace in the world;

		Whereas

			 United Nations General Assembly Resolution 3379 (1975) concluded that

			 Zionism is a form of racism and racial discrimination and the

			 General Assembly, by a vote of 111 to 25, only revoked Resolution 3379 in 1991

			 in response to strong leadership by the United States and after Israel made its

			 participation in the Madrid Peace Conference conditional upon repeal of the

			 resolution;

		Whereas

			 during the 1991 session of the United Nations Commission on Human Rights, the

			 Syrian Ambassador to the United Nations repeated the outrageous blood

			 libel that Jews allegedly have killed non-Jewish children to make

			 unleavened bread for Passover and, despite repeated interventions by the

			 Governments of Israel and the United States, this outrageous lie was not

			 corrected in the record of the Commission for many months;

		Whereas

			 in March 1997, the Palestinian observer at the United Nations Commission on

			 Human Rights made the contemptible charge that the Government of Israel had

			 injected 300 Palestinian children with HIV (the human immunodeficiency virus,

			 the pathogen that causes AIDS) despite the fact that an Egyptian newspaper had

			 printed a full retraction to its earlier report of the same charges, and the

			 President of the Commission failed to challenge this baseless and false

			 accusation despite the request of the Government of Israel that he do

			 so;

		Whereas

			 Israel was denied membership in any regional grouping of the United Nations

			 until the year 2000, which prevented it from being a candidate for any elected

			 positions within the United Nations system until that time, and Israel

			 continues to be denied the opportunity to hold a rotating seat on the Security

			 Council and it is the longest-serving member of the United Nations never to

			 have served on the Security Council although it has been a member of the

			 organization for 56 years;

		Whereas

			 Israel continues to be denied the opportunity to serve as a member of the

			 United Nations Commission on Human Rights because it has never been included in

			 a slate of candidates submitted by a regional grouping, and Israel is currently

			 the only member of the Western and Others Group in a conditional status

			 limiting its ability to caucus with its fellow members of this regional

			 grouping;

		Whereas

			 the United Nations has permitted itself to be used as a battleground for

			 political warfare against Israel led by Arab states and others, and 6 of the 10

			 emergency sessions of the United Nations General Assembly have been devoted to

			 criticisms of and attacks against Israel;

		Whereas

			 the goals of the 2001 United Nations World Conference Against Racism were

			 undermined by hateful anti-Jewish rhetoric and anti-Israel political agendas,

			 prompting both Israel and the United States to withdraw their delegations from

			 the Conference;

		Whereas

			 in 2004, the United Nations Secretary General acknowledged at the first United

			 Nations-sponsored conference on anti-Semitism, that: It is clear that we

			 are witnessing an alarming resurgence of this phenomenon in new forms and

			 manifestations. This time, the world must not—cannot—be silent.;

		Whereas

			 in 2004, the United Nations General Assembly’s Third Committee for the first

			 time adopted a resolution on religious tolerance that includes condemnation of

			 anti-Semitism and recognized with deep concern the overall rise in

			 instances of intolerance and violence directed against members of many

			 religious communities . . . including . . . anti-Semitism . . .;

		Whereas

			 in 2005, the United Nations held an unprecedented session to commemorate the

			 60th anniversary of the liberation of the Auschwitz concentration camp;

		Whereas

			 democratic Israel is annually the object of nearly two dozen redundantly

			 critical resolutions in the United Nations General Assembly, which rarely

			 adopts resolutions relating to specific countries; and

		Whereas

			 the viciousness with which Israel is attacked and discriminated against at the

			 United Nations should not be allowed to continue unchallenged: Now, therefore,

			 be it

		

	

		That—

			(1)the Senate—

				(A)welcomes recent attempts by the United

			 Nations Secretary General to address the issue of anti-Semitism;

				(B)calls on the leadership of the United

			 Nations to officially and publicly condemn anti-Semitic statements made at all

			 United Nations meetings and hold accountable United Nations member states that

			 make such statements; and

				(C)strongly urges the United Nations

			 Educational, Scientific and Cultural Organization (UNESCO) to develop and

			 implement education awareness programs about the Holocaust throughout the world

			 as part of an effort to combat the rise in anti-Semitism and racial, religious,

			 and ethnic intolerance; and

				(2)it is the sense of the Senate that—

				(A)the President should direct the United

			 States Permanent Representative to the United Nations to continue working

			 toward further reduction of anti-Semitic language and anti-Israel

			 resolutions;

				(B)the President should direct the Secretary

			 of State to report on acts of anti-Semitism at the United Nations and United

			 Nations agencies by member states; and

				(C)projects funded through the Middle East

			 Partnership Initiative and United States overseas broadcasts should include

			 efforts to educate Arab and Muslim countries about anti-Semitism, religious

			 intolerance, and incitement to violence.

				

